DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 10/6/2021 has been entered and made of record.  

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 12/27/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Response to Amendment/Remarks
In the response filed Claims 1, and 10-12 were amended.  Claim 8 were canceled.  Claims 1-7 and 9-12 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections, specification objections, rejections under 35 USC 101, 35 USC 112(b) and 35 USC 112(a) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a key management system for virtualized and non-virtualized environments.  Various examples have been found in the art describe aspects of the claimed invention.  McCloy (US 2013/0007889 A1) Fig. 1, ¶ 18-19 and ¶ 30-31 end user machine creates a temporary virtual machine to compile the encrypted information.  McCloy, ¶ 29-30 and ¶ 33 virtual machine receives the source code.  McCloy, ¶ 29-30 and ¶ 33 virtual machine receives the encryption key from the vendor.  McCloy, ¶ 33 virtual machine executes the source code and the decrypted accompanying data to build the application.  McCloy, ¶ 36 the built application is transferred to the end-user operating system.
McCloy does not, but in related art, Benke et al. (US 2020/0004969 A1) teaches in ¶ 29, the result key is a symmetric key of the user.  Benke, ¶ 29, results created in the secure enclave are encrypted and sent to the user.  Benke, ¶ 29, results created in the secure enclave are encrypted and sent to the user.
Further, McCloy in view of Benke does not, but in related art, Goto et al. (US 2006/0015748 A1) ¶ 134, 143, 146 and 182 teaches using different keys in a secure execution environment.
However, as applicant notes, the cited references do not teach “a key generation unit for generating a different system key which is different from the 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/J. BRANT MURPHY/Primary Examiner, Art Unit 2435